Case 1:17-cv-00005-JJM-LDA Document 53 Filed 03/24/20 Page 1 of 3 PageID #: 608




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


 JUDITH A. SISTI,

                 Plaintiff,

 v.                                                 C.A. No. 1:17-cv-00005-M-LDA

 FEDERAL HOUSING FINANCE AGENCY,
 FEDERAL HOME LOAN MORTGAGE
 CORPORATION, and NATIONSTAR
 MORTGAGE, LLC,

                Defendants.


                            JOINT STATUS REPORT
                 AND REQUEST FOR AMENDED SCHEDULING ORDER

       Plaintiff, Judith A. Sisti (“Plaintiff”), and Defendants, Federal Housing Finance Agency

and Federal Home Loan Mortgage Corporation, and Nationstar Mortgage, LLC (“Defendants,”

and together with Plaintiff, the “Parties”), submit the following Joint Status Report and Request

for Amended Scheduling Order:

       The Parties report to the Court that they are currently re-engaged in negotiations aimed at

resolving the action. In order to afford the Parties with sufficient time to complete these discussions

and discovery (if necessary), the Parties jointly request the Court extend the scheduling order

deadlines by three (3) months to the following:

       Factual Discovery to close by 6/30/2020;

       Plaintiff's Expert Disclosures shall be made by 7/30/2020;

       Defendants' Expert Disclosures shall be made by 8/28/2020;

       Expert Discovery to close by 9/30/2020; and

       Dispositive Motions due by 10/30/2020.



                                                                                      303867492v1 0994149
Case 1:17-cv-00005-JJM-LDA Document 53 Filed 03/24/20 Page 2 of 3 PageID #: 609




All Parties have joined in this request.

       WHEREFORE, based on the Parties’ ongoing discovery and renewed negotiations aimed

at resolving the action, the Parties jointly request the scheduling order deadlines be extended by

three months.


Respectfully submitted,


 Judith A. Sisti,                                   FEDERAL HOUSING FINANCE AGENCY
                                                    and FEDERAL HOME LOAN MORTGAGE
 By Her Attorneys,                                  CORPORATION,

                                                    By Their Attorneys,
  /s/ Michael Zabelin
 Michael Zabelin, Bar No. 8485
 RHODE ISLAND LEGAL SERVICES                         /s/ Samuel C. Bodurtha
 56 Pine Street, Suite 400                          Samuel C. Bodurtha, Bar No. 7075
 Providence, RI, 02903                              HINSHAW & CULBERTSON LLP
 (401) 274-2652, ext. 152                           321 South Main Street, Suite 301
 (401) 272-4280 fax                                 Providence, RI 02903
 mzabelin@rils.org                                  Telephone: (401) 751-0842
                                                    Facsimile: (401) 751-0072
                                                    sbodurtha@hinshawlaw.com


                                                    NATIONSTAR MORTGAGE, LLC,

                                                    By Its Attorneys,

                                                          /S/ KRYSTLE TADESSE

                                                    Krystle Tadesse,. Bar No. 7944
                                                    LOCKE LORD LLP
                                                    One Financial Plaza, Ste. 2800
                                                    Westminster Street
                                                    Telephone: (401) 455-7648
                                                    joseph.farside@lockelord.com

 Dated:     March 24, 2020




                                                2
                                                                                  303867492v1 0994149
Case 1:17-cv-00005-JJM-LDA Document 53 Filed 03/24/20 Page 3 of 3 PageID #: 610




                                CERTIFICATE OF SERVICE

        I, Michael Zabelin, hereby certify that the documents filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as nonregistered participants on March 24,
2020.

                                                    /s/
                                                    Michael J. Zabelin




                                                3
                                                                                   303867492v1 0994149
